The opinion of the Court was delivered by
Mr. Justice Stabler.
This is a proceeding- brought in the original jurisdiction of this Court by the State of South Carolina, through Attorney General J. M. Daniel, for enjoining the maintenance of nuisances alleged to exist at three filling stations and on nearby premises at North Conway, in Horry County.
*361Upon the petition and supporting papers, Mr. Justice Blease issued an order, which will be incorporated in the report of the case, temporarily restraining the respondents from maintaining the alleged nuisances and directing them to show cause before this Court on November 11, 1929, why a permanent injunction should not issue. The respondents did not appear, demur, answer, or meet the issue in any way. It is only fair to say that there are no' allegations in the petition that the owners of the premises in question willingly or knowingly allowed them to be used for the purposes and in the manner complained of. In fact, the Snow Hill Farms Company, the alleged owner of one of the filling stations, appeared by counsel and stated that, if it should be found that the property was used as alleged, it joined in the prayer of the petition.
The petition, which will be reported, contains ample appropriate allegations of fact to show, if sustained, the existence of nuisances as alleged. Through the respondents’ default, these allegations must be taken as true, and they are fully supported by the report of the grand jury for Horry County and by affidavits of the sheriff and other peace officers, as well as citizens residing near the filling stations, to the effect that numerous raids had been made on the filling stations and the woods and swamp adjacent to them, that large quantities! of whisky had been found at or near the filling stations, that whisky is sold and drunk there, that they are the scenes of much cursing, rowdying, shooting, and other disorderly conduct, that they are visited by women of questionable character, that land in the vicinity has greatly decreased in value and is largely unsalable on account of the method of operation of the filling stations, etc.
Under the authority of State ex rel. Attorney General v. Riddock & Byrnes, 78 S. C 286, 58 S. E., 803; State ex rel. Attorney General v. New Charleston Hotel Company, 80 S. C., 120, 61 S. E., 207; and State ex rel. Attorney General v. City Club, 83 S. C., 509, 65 S. E., 730, the petitioner is clearly entitled to the injunction sought.
*362Now, therefore, on motion of the Attorney General, it is ordered that the respondents, Dock Anderson, H. P. Anderson, Gaines Anderson, alias Gaines Powell, Johnnie Johnson, Clyde Dong, Ed. Thompkins, Daggett Elvis, alias D. C. Elvis, Charlie McCormick, Theo Lee, Henry King, Leon Bryant, Dentie Garren, James Garren, Evan Huggins, B. O. Hill, Sam Anderson, Archie Allen, Harry Cohins, Roy Collins, Hill Willis, Sam Anderson, Holland Tyer, alias H. T. Tyler, Stonewall Filling Station, North Conway Filling Station, and Crabtree Filling Station, their agents, servants, and employees be, and they are hereby, perpetually restrained and enjoined from using, or permitting to be used, the premises described in the petition herein, as a place or places where contraband alcoholic liquors and beverages are stored, concealed, sold, delivered, dispensed, and/or consumed, and from using or permitting the use of the said premises for the aforesaid purposes, and from using or permitting the use of said premises as places for persons who congregate to drink alcoholic beverages or engage in boisterous, disorderly, or unlawful conduct.
It is further ordered that a certified copy of this original order be exhibited and delivered to each of the respondents, and that a certified copy be filed with the Clerk of Court for Horry County.
Mr. Chief Justice Watts and Messrs. Justices Cothran, Beease and Carter concur.